ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 12/01/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 6, with respect to Applicant’s submission of a replacement drawing in view of the previous objection to the drawings have been fully considered and are persuasive.  The previous objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 6, with respect to Applicant’s claim amendments made in view of the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 
Applicant’s arguments, see pages 6-7, with respect to Applicant’s claim amendments incorporating previously identified allowable subject matter into independent claims 2, 12 and 19 have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. 

Allowable Subject Matter
Claims 2-6, 8-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a device as claimed that includes, in combination with the claim(s) as a whole, a biasing member configured to bias the outer knob towards the unlocked position, the opening is a proximal opening and the outer knob is disposed proximally of the housing, or the housing includes a plurality of recesses defined therein and arranged about the opening, and wherein the outer knob includes a plurality of fingers extending distally therefrom, each finger configured for engagement within one of the recesses in the locked position to thereby rotationally lock the ultrasonic transducer relative to the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone 
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771